El Juez Asociado Señor SNyder
emitió la opinión del tribunal.
Elias B. Wilcox y su esposa, Yardaman C. Wilcox, adqui-rieron de William F. Lippitt 23 parcelas de terreno en pago de un préstamo hipotecario. Cada iiarcela estaba compuesta de uno o más solares. La parcela “J” consistía de seis so-lares, uno de los cuales era el número 82, aquí envuelto. La escritura de traspaso, a la cual so unió una copia del plano de urbanización de las 23 parcelas, se inscribió a favor de Wilcox y su esposa.
Los esposos Wilcox, como dueños de estas parcelas, con-vinieron en un plan para disponer de los solares, según el cual ellos los venderían, por un precio estipulado, a aquellas personas que los poseyeran como arrendatarias y hubieran edificado sobre los mismos. Este plan se continuó hasta el fallecimiento de Elias B. Wilcox, ocurrido el 27 de octubre de 1942.
A Wilcox le sobrevivieron su esposa y dos hijas, Adah Louise y Mary Winifred. En su testamento él designó a sus dos hijas como sus imieas y universales herederas. Mary Winifred falleció en California en julio 28, 1943, sobreviviéh-dola dos hijos, Brian Arthur y Mary Winifred O’Neill Wilcox.
La herencia de Wilcox pasó a su esposa supérstite y a sus dos hijas en la proporción cíe una mitad para la primera y una cuarta parte para cada una de las dos hijas. Brian Arthur y Mary Winifred O’Neill, hijos de Mary Winifred Wilcox, fueron declarados únicos herederos de ésta, habiendo el esposo de ella renunciado, todos sus derechos a favor de los mismos. Parece que no se hizo partición de herencia al-guna hasta el momento en que se trasmitió el solar aquí en-vuelto a Octavio Ismael Dávila y esposa.
Ante la Corte de Distrito de San Juan se instó un proce- ' dimiento de administración judicial en relación con los bienes que Mary Winifred Wilcox dejara en Puerto Rico y Yardaman C. Wilcox fue nombrada administradora. Esta última radicó *478luego una solicitud interesando autorización judicial para otorgar escrituras de compraventa a nombre de los menores Brian Arthur y Mary Winifred O’Neill en relación con cier-tos solares — entre ellos el núm 82 aquí envuelto — en cuanto a la participación de una cuarta parte que los menores tenían en dichos solares, y para cancelar una hipoteca constituida a favor de Elias B. Wilcox y esposa para garantizar el precio aplazado de la compraventa de un solar que Elias B. Wilcox había vendido, también en cuanto a la participación de la cuarta parte de los menores en dicha hipoteca.
La solicitud alegaba el plan de Wilcox para vender los solares; que desde la fecha en que Wilcox adquirió los sola-res hasta el día en que murió, él y su esposa habían vendido 17 solares, que habían sido inscritos en el Registro; que con posterioridad a la muerte de Wilcox, la esposa supérstite y sus dos hijas Adah Louise y Mary Winifred aceptaron los contratos de compraventa celebrados por su padre y convi-nieron proseguir con el plan de venta mencionado en cuanto a los solares restantes.
La petición alegaba asimismo que había once solares que Wilcox había convenido vender a los arrendatarios que ha-bían edificado sobre ellos; que éstos habían acordado adqui-rir de Wilcox dichos solares; que las escrituras de compra-venta de los mismos están pendientes de ser otorgadas; y que uno de los solares lo es el número 82 aquí envuelto.
La solicitud también alegó que el precio de venta de los treinta y cinco solares en ella reseñados fueron fijados por Wilcox y su esposa; que dichos solares se trasmitieron por herencia a Mary Winifred y a Adah Louise Wilcox sujetos a la obligación de Wilcox de venderlos por ese precio, obligación que se trasmitió a Brian Arthur y Mary Winifred O’Neill Wilcox en cuanto a la participación de una cuarta parte he-redada por ellos de su señora madre Mary Winifred Wilcox; que ios precios así fijados eran razonables y habían sido aceptados por la esposa supérstite, Wardaman O. Wilcox, en *479cuanto a su participación de una mitad en los bienes ganan-ciales, y por Adah Louise en cuanto a su participación de una cuarta parte; que en la liquidación de la contribución de herencia de Elias B. Wilcox el' Tesorero Insular retasó dichos solares y esos precios excedían la tasación oficial de los so-lares para los fines de la contribución de herencia; y que el otorgamiento de las escrituras de compraventa en cuanto a la participación de una cuarta parte que los menores tienen en dichos solares es necesaria, útil y beneficiosa a los inte-reses de los menores.
La corte resolvió que las alegaciones de la petición habían quedado establecidas y ordenó a la administradora que otor-gara escrituras de compraventa de los solares 1 al 35 en lo que concernía a la participación de una cuarta parte indivisa que en dichos solares correspondía a Mary Winifred Wilcox a favor de las personas mencionadas en la petición que hu-bieran edificado sobre los mismos, o a quienes representen sus derechos, previo el pago por los adquirentes de las can-tidades que adeuden como saldo o como precio de los solares, y para el caso de que alguna de estas personas desistiera de ello o no interesara adquirirlos, la orden autorizó a la admi-nistradora judicial para vender los solares en pública subasta por un precio no menor del consignado en la petición. La orden judicial expresa que el solar núm. 82 había sido ven-dido por Wilcox a Angel Elias por el convenido precio de $300. el cual había sido pagado en su totalidad.
De conformidad con esta autorización judicial, la admi-nistradora otorgó escritura de compraventa del solar núm. 82 a favor de Dávila y su esposa, .quienes, como luego se verá, son los causahabientes de Elias. El registrador se negó a inscribirla. Su primer fundamento para ello fué que para la segregación del solar núm. 82, los recurrentes no han ob-tenido la aprobación de la Junta de Planificación, Urbaniza-ción y Bonificación.
La contención original del recurrido fué al efecto de que al llevar a cabo Wilcox y su esposa la lotificación con *480anterioridad a la vigencia de la Ley de Planificación, Urbani-zación y Notificación, ellos agruparon con otros el solar núm. 82, aquí vendido a Dávila, para formar una finca separada; que el solar núm. 82 se segrega ahora de nuevo; y que como esa segregación se ljeva a cabo ya vigente la Ley mencionada, la aprobación de la segregación por la Junta es un requisito previo para la inscripción.
Más tarde, por estipulación, el registrador aceptó que el solar núm. 82 nunca formó parte del grupo de solares expre-sados en su alegato; que dicho solar núm. 82 forma parte de otra parcela de terreno integrada por ese y cuatro solares más, con un área de 1128.90 metros cuadrados; que esta par-cela de terreno es parte de la finca núm. 4,521, inscrita al folio 37 vuelto del Tomo 154 de Santurce Norte; y que el solar núm. 82 no aparece que haya sido agrupado a ninguna otra propiedad o que esté inscrito como una finca separada.
El solar núm. 82 se identifica como el número 2 en el primer Por Cuanto de la orden dictada por la corte de dis-trito en los procedimientos do autorización judicial. Tam-bién se le identifica en el quinto Por Cuanto como que fué vendido a Angel Elias por precio de $300, y que el mismo ya había sido pagado totalmente. El solar número 82 se describe en la escritura de compraventa a favor de Dávila de igual modo que en la orden de la corte. La escritura expresa que el solar núm. 82 es uno de un grupo descrito bajo el núm. 10 en otra escritura de junio 5, 1943, inscrita en el Registro de la Propiedad al tomo 154 de Santurce Norte, al folio 37 vuelto, finca número 4521, inscripción 17. Y el solar núm. 82 aparece en el plano de urbanización levantado en 1925, el cual se unió a la escritura de traspaso a Wilcox y esposa y se inscribió con la misma.
Es cierto que el solar núm. 82 forma parte de una parcela de terreno constituida por ese y por cuatro solares más. Pero el solar núm. 82 sin duda alguna aparece en el plano de urbanización original, que fué inscrito junto con la escritura *481original de traspaso a Elias B. Wilcox y esposa, como unidad', independiente; sobre el mismo se construyó una edificación antes de la fecha en que empezó a regir la Ley de Planifica-ción ; y los traspasos posteriores de éste consideran el solar 82 como una unidad separada bajo el plan original de urbani-zación- En síntesis, la lotificación que dió vida al solar 82 se hizo mucho antes de la fecha de la vigencia de la ley, sin que esté llevándose a cabo por vez primera mediante la es-critura otorgada a favor de Dávila, cuya inscripción ahora se interesa. En tales circunstancias, Dávila no necesitaba obtener la aprobación de la Junta antes de que su escritura pudiera inscribirse. Matos v. Junta de Planificación, Urbanización y Zonificación, 66 D.P.R. 439. El primer fundamento del registrador, por tanto, no puede sostenerse.
El segundo fundamento del registrador se contrae sólo a su negativa a inscribir la escritura de traspaso a Dávila en tanto en cuanto por ella se transmite la participación de una cuarta parte que en el solar número 82 pertenece a los menores Brian Arthur y Mary Winifred O’Neill Wilcox.
El registrador admite que al conceder autorización para vender dicha participación, la orden de la .corte expresa que Wilcox y su esposa habían convenido en vender varios solares,, incluyendo el número 82. Pero él argumenta que los docu-mentos complementarios presentádosle demuestran que esto no fue así y que, por el contrario, la venta del solar 82 de hecho tuvo lugar luego de haber fallecido Wilcox y su hija Mary Winifred, a la que sobrevivieron sus dos hijos menores Brian Arthur y Mary Winifred O’Neill; que la venta del solar núm. 82 se hizo, por tanto, por una sucesión de la cual, estos menores eran parte; y que, por consiguiente, la corte de distrito carecía de autoridad para ordenar la venta de la participación de una cuarta parte perteneciente a los menores en el solar número 82, a no ser mediante subasta pública de conformidad con el artículo 579 del Código de Enjuiciamiento Civil o el artículo 159 del Código Civil, caso en el cual debía *482darse cumplimiento a los artículos 614 al 616 del Código de Enjuiciamiento Civil. En apoyo de su criterio, el recurrido cita los casos de Burset v. Registrador, 49 D.P.R. 49 y Aponte v. Registrador, 56 D.P.R. 834.
Ei problema fundamental aquí envuelto es, por tanto, determinar si los documentos complementarios contradicen las conclusiones de la corte respecto a que Elias B. Wilcox y esposa, o luego de haber aquél fallecido, su esposa supérstite y sus dos bijas; habían convenido en vender el solar núm. 82 a Angel Elias por $300. En uno n otro caso, los causaha-bientes de Wilcox (su esposa y sus dos hijas) y los de Mary Winifred Wilcox (sus dos hijos menores) estaban obligados por el convenio y, por ende, obligados a ejecutar la escritura de compraventa. En lo que concierne a los menores aquí en-vueltos, el único requisito adicional bajo las circunstancias era la autorización judicial, que fue concedida en este caso, para otorgar la escritura. Véanse Ex parte Sotomayor, 24 D.P.R. 185; Avilés v. Registrador, 19 D.P.R. 365; Monrozeau v. Amador, 40 D.P.R. 132; Menéndez v. Registrador, 13 D.P.R. 191; Maya Pérez v. Registrador, ante, pág. 358. Mas si, contrario a las conclusiones de la corte, no hubo tal convenio previo, y el convenio y venta de conformidad con el mismo se hicieron por la Sucesión de la cual los menores eran partes, la contención del registrador en cuanto a ser aplicables al caso los artículos 614 al 616 del Código de Enjuiciamiento Civil parecería ser correcta.
Los documentos complementarios en que descansa el re-gistrador son (1) una escritura do marzo 31, 1943, por la cual Bamón Fernández y su esposa vendieron y traspasaron a Angel Elias y esposa una casa “enclavada en solar de la Sucesión de E. B. Wilcox”; (2) una escritura de mayo 15, 1944, por la cual Angel Elias y esposa vendieron a Santiago .Boldán la misma casa “enclavada en solar de la Sucesión de E. B. Wilcox”; (3) una escritura de abril 9, 1945 a virtud de la cual Boldán vendió al recurrente Dávila la casa, “en *483solar comprado a la Sucesión de E. B. Wilcox, hoy pertene-ciente al compareciente señor Roldán, pendiente de escri-turarse.”
Pero se hace necesario examinar estos documentos com-plementarios con mayor detenimiento. La declaración arriba indicada, en cuanto al dominio se refiere, contenida en la úl-tima escritura, aparece de la descripción de la propiedad. Sin embargo, en la exposición que en dicha escritura se hace res-pecto al título al solar, la escritura dice: “El solar en que enclava dicha casa fue comprado a la Sucesión Wilcox por don Angel Elias y doña Beatriz Peña, anteriores dueños de la casa aquí descrita, y por documento de fecha dos de abril de 1945 (mil novecientos cuarenta y cinco) cedieron todos sus derechos sobre el solar indicado al compareciente señor Rol-dán, actual dueño de los mismos.” Y cuando la escritura expresa lo que de hecho en ella se transfiere, la misma pro-vee que “Don Santiago Roldán vende y Don Octavio Ismael Dávila Rodríguez compra la casa descrita, juntamente con todos los derechos sobre el solar indicado ...”
Por tanto parece ser claro que Roldán no adquirió el solar número 82 de la sucesión de Wilcox. Más bien estamos con-vencidos, como lo estuvo la corte de distrito, de que hubo un convenio para la compra del solar número 82 entre Elias y Wilcox o los causahabientos de éste antes de la fecha en que surgió el interés de los menores en el solar, y que Elias hizo un traspaso suficiente de sus derechos a Roldán y Roldán a Dávila. Toda vez que la sucesión de la cual los menores eran parte venía obligada por el previo acuerdo de sus cau-santes a traspasar el solar por el precio convenido, Dávila tenía derecho al otorgamiento de la escritura, aquí envuelta traspasándole el solar número 82 según fué autorizado por la orden de la corte.
Además, distamos de estar convencidos de que el registrador tuviera derecho en este caso a impugnar la validez de la orden de-la corte. Cuando la “corte de distrito ha die-*484taclo una resolución final, el registrador debe tenerla por bien y suficiente si la corte tenía jurisdicción y el procedimiento seguido fué el marcado por la ley.” Herrero v. Registrador, 63 D.P.R. 709, 712; Valiente v. Registrador, 63 D.P.R. 149; Santos v. Registrador, 64 D.P.R. 801. Si bien el registrador sostiene que no necesita acatar la orden de la corte por no haberse seguido el procedimiento prescrito por los artículos 614 al 616 del Código de Enjuiciamiento Civil, esos artículos, en vez del procedimiento seguido en este caso, se aplican tan sólo si aceptamos la versión que de los hechos hace el registrador más bien que como los halló probados la corte de distrito. El registrador no puede sustituir su cri-terio sobre los hechos por el de la corte de distrito y entonces basar su argumento en cuanto -a cuál procedimiento deberá seguirse en un caso determinado sobre los hechos tal como 61 los concibe más bien que como fueron adjudicados por la corte de distrito.
Notamos que el registrador también sostiene que el solar debe primero inscribirse a nombre de Boldán para que la escritura de compraventa a favor de Dávila pueda ser luego inscrita. Artículo 20, Ley Hipotecaria. Mas lo que se vendió a Elias fué sólo el derecho a un traspaso. Él pagó el precio de compra, pero nunca obtuvo una escritura por razón del fallecimiento de Mary Winifred y de los posteriores procedimientos judiciales en relación con su muerte. Boldán asimismo adquirió el derecho a una escritura, pero no obtuvo ésta. La primera escritura del solar 82 fue, por tanto, la aquí envuelta, la que fué otorgada a favor de Dávila, quien era el sucesor de sus causantes en el derecho de éstos a la escritura. La escritura a favor de Dávila por consiguiente pudo ser propiamente inscrita a su nombre sin la previa inscripción a nombre de Boldán.

La noca del registrador será revocada y se le ordenará a éste que inscríba la escritura aquí envuelta sin defecto alguno.